PER CURIAM.
The appellant cannot. appear in forma pauperis in this court, as Act July 20, 1892, c. 209, 27 Stat. 252 (U. S. Comp. St. 1901, p. 706), does not apply to appellate courts. Bradford v. Railroad Co., 195 U. S. 243, 25 Sup. Ct. 55, 49 L. Ed. 178, The Presto (in admiralty) 93 Fed. 522, 35 C. C. A. 394. In view of the peculiar circumstances of this case, we think the bond required by rule 2 of this court (150 Fed. cxxxvl, 79 C. C. A cxxxvi) may be dispensed with. Appellant may also dispense with the printing of the record, and the court will hear the appeal upon a typewritten copy thereof. Appellee’s motion to dismiss the appeal is denied.